 ACTION AUTOMOTIVE, INC.Action Automotive, Inc. and Retail Store EmployeesUnion, Local 40, United Food and CommercialWorkers International Union, AFL-CIO-CLC.Case 7-CA-20341June 24, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on February 22, 1982, byRetail Store Employees Union, Local 40, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO-CLC, herein called the Union,and duly served on Action Automotive, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 7, issued a complaint onMarch 4, 1982, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 11,1982, in Unit A, as described below, and on Janu-ary 26, 1982, in Unit B, as described below, follow-ing a Board election in Case 7-RC-16322, theUnion was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the units found appropriate;' and that,commencing on or about February 8, 1982, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On March 12, 1982, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On March 19, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 30,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowOfficial notice is taken of the rerord in the representation proceed-ing, Case 7-RC-16322, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See L7V Electrosystemx Inc. 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corpa, 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.262 NLRB No. 57Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the Union's request and its refusal to bar-gain, but denies that the Union was selected by amajority of the employees in either bargaining unitor that the Union is the exclusive collective-bar-gaining representative of the employees in eitherunit described below.Review of the record herein, including therecord in Case 7-RC-16322, reveals that on March31, 1981, the Union filed a petition seeking to rep-resent certain employees of Respondent. The par-ties executed a Stipulation for Certification UponConsent Election which was approved on April 28,1981.On May 29, 1981, a secret-ballot election wasconducted among Respondent's employees in thefollowing appropriate units:UNIT AAll store and warehouse employees employedby the Employer at its nine stores (G-4273 Co-runna Rd., Flint, MI; 3029 S. Dort Hwy.,Burton, MI; 3097 N. Genesee Rd., Flint, MI;G-2499 Flushing Rd., Flint, MI; 1275 S.Center Rd., Burton, MI; G-5016 Clio Rd.,Flint, MI; 302 S. Leroy, Fenton, MI; 514 W.Atherton, Flint, MI; G-4232 S. Saginaw St.,Burton, MI); but excluding all office clericalemployees, store managers, assistant store man-agers, guards and all other supervisors as de-fined in the Act.UNIT BAll office clerical employees employed by theEmployer at its G-4273 Corunna Road, Flint,Michigan, facility; but excluding all store andwarehouse employees, store managers, assist-ant store managers, guards, supervisors as de-fined in the Act and all other employees.In Unit A, the tally was 20 for, and 18 against,the Union and there was I challenged ballot.2In= The challenge to one of the ballots in Unit B was based on a conten-tion that the employee was mistakenly Included on the Unit B eligibilityContinued423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnit B, the tally was four for, and three against,the Union, and there were five challenged ballots.Thereafter, a hearing on the challenged ballots washeld and on August 12, 1981, the Hearing Officerissued his report which recommended that, in UnitA, the challenge to the ballot be sustained and, inUnit B, that the challenges to three ballots be over-ruled, the challenge to one ballot be sustained, and,as to the final challenged ballot, the employee wasnot eligible to vote in Unit B, but his ballot couldbe transferred to Unit A where that employee iseligible to vote. Respondent and the Union filedexceptions to the report. On January 11, 1982, theBoard issued a Decision, Direction, and Certifica-tion of Representativeswherein it adopted theHearing Officer's recommendations4but found itunnecessary to decide whether the ballot cast inUnit B could be transferred to Unit A since itwould no longer be determinative in Unit A, theonly other challenge in that unit having been sus-tained. Thus, on January 11, 1982, the Union wascertified as the exclusive representative of all theemployees described in Unit A, and on January 26,1982, after the Regional Director for Region 7, asdirected by the Board, opened and counted theoverruled challenged ballots in Unit B, the Unionwas certified as the exclusive representative for allemployees described in Unit B.In support of its "Motion in Opposition to theGeneral Counsel's Motion for Summary Judg-ment," Respondent resubmitted its exceptions tothe Hearing Officer's report and recommendationsin Case 7-RC-16322.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thelist, that the employee is eligible to vote in Unit A, and therefore theballot should be transferred to Unit A. Accordingly, had the ballot fromUnit B been transferred to Unit A, the one challenged ballot in Unit Acould have been determinative.' Not included in bound volumes of Board Decisions.4 In addition to the Hearing Officer's finding that Diane Sabo, the wifeof the president and an owner of the Employer, did not share a commu-nity of interest with employees in Unit B, Members Jenkins and Zimmer-man found that the evidence also established that she enjoved specialprivileges. Member Hunter would have sustained the challenge to Sabo'sballot solely on the fact that she enjoyed special privileges.s See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).decision made in the representaion proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a cor-poration organized and existing by virtue of thelaws of the State of Michigan, with its principalplace of business located in Flint, Michigan, hasbeen engaged in the retail sale of automotive partsand accessories and related products. During theyear ending December 31, 1981, which period isrepresentative of its operations during all times ma-terial hereto, Respondent, in the course and con-duct of its business operations, had gross revenuesin excess of $500,000, and had delivered to itsMichigan places of business goods and materialsvalued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were trans-ported and delivered to its places of business inMichigan directly from points located outside theState of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union, Local 40, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitsThe following employees of Respondent consti-tute units appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of theAct:UNIT AAll store and warehouse employees employedby the Employer at its nine stores (G-4273 Co-runna Rd., Flint, MI; 3029 S. Dort Hwy.,Burton, MI; 3097 N. Genesee Rd., Flint, MI;G-2499 Flushing Rd., Flint, MI; 1275 S.424 ACTION AUTOMOTIVE, INC.Center Rd., Burton, MI; G-5016 Clio Rd.,Flint, MI; 302 S. Leroy, Fenton, MI; 514 W.Atherton, Flint, MI; G-4232 S. Saginaw St.,Burton, MI); but excluding all office clericalemployees, store managers, assistant store man-agers, guards and all other supervisors as de-fined in the Act.UNIT BAll office clerical employees employed by theEmployer at its G-4273 Corunna Road, Flint,Michigan, facility; but excluding all store andwarehouse employees, store managers, assist-ant store managers, guards, supervisors as de-fined in the Act and all other employees.2. The certificationOn May 29, 1981, a majority of the employees ofRespondent in said units, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in Unit Aon January 11, 1982, and in Unit B on January 26,1982, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 26, 1982, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described units.Commencing on or about February 8, 1982, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said units.Accordingly, we find that Respondent has, sinceFebruary 8, 1982, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate units, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate units and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate units will be accorded the services oftheir selected bargaining agent for the period pro-vided by law, we shall construe the initial period ofcertification as beginning on the date Respondentcommences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate units. See Mar-Jac Poultry Com-pany, Inc., 136 NLRB 785 (1962); Commerce Com-pany d/b/a Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817; Burnett Construction Company,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWi. Action Automotive, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Retail Store Employees Union, Local 40,United Food and Commercial Workers Internation-al Union, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The following employees constitute units ap-propriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:UNIT AAll store and warehouse employees employedby the Employer at its nine stores (G-4273 Co-runna Rd., Flint, MI; 3029 S. Dort Hwy.,Burton, MI; 3097 N. Genesee Rd., Flint, MI;G-2499 Flushing Rd., Flint, MI; 1275 S.Center Rd., Burton, MI; G-5016 Clio Rd.,Flint, MI; 302 S. Leroy, Fenton, MI; 514 W.Atherton, Flint, MI; G4232 S. Saginaw St.,Burton, MI); but excluding all office clerical425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, store managers, assistant store man-agers, guards and all other supervisors as de-fined in the Act.UNIT BAll office clerical employees employed by theEmployer at its G-4273 Corunna Road, Flint,Michigan, facility; but excluding all store andwarehouse employees, store managers, assist-ant store managers, guards, supervisors as de-fined in the Act and all other employees.4. Since January 11, 1982, in Unit A and January26, 1982, in Unit B, the above-named labor organi-zation has been and now is the certified and exclu-sive representative of all employees in the aforesaidappropriate units for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.5. By refusing on or about February 8, 1982, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate units, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Action Automotive, Inc., Flint, Michigan, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Store Em-ployees Union, Local 40, United Food and Com-mercial Workers International Union, AFL-CIO-CLC, as the exclusive bargaining representative ofits employees in the following appropriate units:UNIT AAll store and warehouse employees employedby the Employer at its nine stores (G-4273 Co-runna Rd., Flint, MI; 3029 S. Dort Hwy.,Burton, MI; 3097 N. Genesee Rd., Flint, MI;G-2499 Flushing Rd., Flint, MI; 1275 S.Center Rd., Burton, MI; G-5016 Clio Rd.,Flint, MI; 302 S. Leroy, Fenton, MI; 514 W.Atherton, Flint, MI; G-4232 S. Saginaw St.,Burton, MI); but excluding all office clericalemployees, store managers, assistant store man-agers, guards and all other supervisors as de-fined in the Act.UNIT BAll office clerical employees employed by theEmployer at its G-4273 Corunna Road, Flint,Michigan, facility; but excluding all store andwarehouse employees, store managers, assist-ant store managers, guards, supervisors as de-fined in the Act and all other employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitswith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its nine stores as set out above copiesof the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Puru-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."426 ACTION AUTOMOTIVE, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Retail Store Employees Union, Local 40,United Food and Commercial Workers Inter-national Union, AFL-CIO-CLC, as the exclu-sive representative of the employees in thebargaining units described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunits described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining units are:UNIT AAll store and warehouse employees em-ployed by the Employer at its nine stores(G-4273 Corunna Rd., Flint, MI; 3029 S.Dort Hwy., Burton, MI; 3097 N. GeneseeRd., Flint, MI; G-2499 Flushing Rd., Flint,MI; 1275 S. Center Rd., Burton, MI; G-5016Clio Rd., Flint, MI; 302 S. Leroy, Fenton,MI; 514 W. Atherton, Flint, MI; G-4232 S.Saginaw St., Burton, MI); but excluding alloffice clerical employees, store managers, as-sistant store managers, guards and all othersupervisors as defined in the Act.UNIT BAll office clerical employees employed bythe Employer at its G-4273 Corunna Road,Flint, Michigan, facility; but excluding allstore and warehouse employees, store man-agers, assistant store managers, guards, su-pervisors as defined in the Act and all otheremployees.ACTION AUTOMOTIVE, INC.427